Citation Nr: 9930502	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from June 1988 to May 
1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In September 1998, the Board remanded this matter to the RO 
for further development.  The Board is satisfied that the RO 
has complied with the Remand directives.  


FINDINGS OF FACT

1.  The evidence necessary for an equitable disposition of 
this matter has been obtained.  

2.  Current manifestations of the veteran's service-connected 
right knee disorder include complaint of occasional locking, 
without instability and with an ability to flex to 145 
degrees, productive, collectively, of no more than slight 
overall impairment.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service-connected 
right knee disability.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service connected right knee disability and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to such disability.   See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

The record reflects that the veteran was seen and treated for 
right knee problems during service.  Examinations dated in 
February 1995 reveal that McMurray's and Lachman's test were 
negative, that the knee was stable, that range of motion was 
within normal limits, that there was normal girth and no 
atrophy, and that there was normal muscle strength.  Crepitus 
with tenderness to palpation over the medial patellar border 
were found.  The assessment included patellofemoral pain 
syndrome.  In March 1995, an examiner observed mild crepitus 
of the retropetellar.  The assessment was near resolution of 
pain.  

When examined by VA in December 1995, the veteran complained 
of intermittent aching in the right knee surrounding the 
kneecap, and occasional cracking and popping in the right 
knee with it giving away particulary if the veteran twisted 
it.  On physical examination, no pathology could be 
determined.  There was no swelling or deformity.  Extension 
and flexion were normal.  X-rays of the right knee revealed 
that osseous structures, joint spaces, and soft tissues of 
the knee appeared to be normal.  The diagnosis was 
sprain/strain.  

Treatment of records of Evan C. Young, D.O., dated in 1996 
reveal that the veteran was seen regarding the right knee 
disorder.  In April 1996, the veteran complained of pain and 
disability involving the right knee, pain of the medial 
aspect of the knee, and stiffness after sitting.  The veteran 
indicated that climbing stairs aggravated the pain.  The 
veteran denied experiencing any episodes of giving way of the 
knee.  On physical examination, Dr. Young observed that the 
veteran walked without a limp of the right leg, that there 
was no increased effusion of the right knee joint, that there 
was no "patellar femoral" crepitus with active extension of 
the right knee, that Lachman's maneuver was negative, and 
that there was no increased medial or lateral mobility of the 
right knee.  McMurray maneuver was positive with a loud click 
suggesting medial meniscus pathology.  The doctor noted mild 
tenderness to palpation along the medial joint line.  Range 
of motion of the right knee was from 0 to 140 degrees on 
flexion.  The impression was internal derangement of the 
right knee, probably a torn medial meniscus.  In the latter 
part of April 1996, the veteran underwent a diagnostic 
arthroscopy of the right knee, which revealed no "evidence 
of any surgical pathology that could be attended to".   

Based on the foregoing, the RO granted service connection for 
right knee condition in an April 1996 rating action.  A 
noncompensable evaluation was assigned, which became 
effective in May 1995.  

In May 1995, Dr. Young saw the veteran as a follow-up to the 
arthroscopic surgery.  The doctor indicated that a lesion was 
not found surgically.  It was noted that the veteran returned 
to work a few days after the surgery which was considered a 
short convalescent period.  The veteran continued to complain 
of clicking and snapping of the right knee which was felt to 
stem from the patellar area.  No meniscal damage was noted.  

In September 1996, the veteran provided testimony at a 
hearing before a hearing officer.  Essentially, the veteran 
testified that his right knee disorder was more disabling 
than currently evaluated.  In September 1998, the rating 
assigned the veteran's right knee disorder was increased to 
10 percent.  That evaluation became effective from May 1995.  

Pursuant to the Board remand, the veteran was afforded a VA 
compensation and pension examination in April 1999.  At that 
time, the veteran related that the right knee popped and was 
painful on walking; he further indicated that heavy lifting, 
squatting, kneeling, and repetitive climbing of stairs 
aggravated the knee.  It was noted that the veteran had been 
working since May 1995 at various places of employment and 
that he graduated in December 1997 from vocational 
rehabilitation in computer classes.  The examiner observed 
that the veteran walked without any assistive devices.  On 
examination, the veteran exhibited an ability to flex the 
right knee to 145 degrees, with 0 degrees' extension.  The 
stress test for collateral ligament instability was negative.  
Anterior and posterior drawers for cruciate ligament 
instability were negative.  McMurray's test for meniscus were 
negative.  The grind test for chondromalacia was 2 plus on 
the right side.  The diagnosis was chondromalacia of both 
kneecaps, symptomatic on the right side.  X-ray examination 
of the right knee revealed no evidence of fracture or 
dislocation; the visualized bony structures were 
unremarkable, and there was no evidence of bony 
abnormalities; there was a small calcific density at the 
anterior tibial plateau which was noted to represent a small 
loose body.  The impression was small loose body seen on 
lateral view of the right knee anterior meniscus.  The 
examiner commented that it was not unusual to see changes in 
cases of chondromalacia.  

After having reviewed the veteran's medical history, the 
examiner provided further comment with respect to the extent 
of the severity of the veteran's right knee disorder.  The 
examiner noted that the diagnosis of internal derangement 
found as the result of the arthroscopic surgery meant that 
basically no there was no abnormality because chondromalacia 
had not progressed to the stage where fraying of the 
articular cartilage of the kneecap was visible.  It was 
further noted that there was no limitation of movements, that 
the veteran exhibited good and strong power against 
resistance, that there was no evidence of incoordination or 
weakened movement and excessive fatigability.  The examiner 
indicated that chondromalacia would bother the veteran with 
climbing, squatting, and kneeling, when engaging in 
particular repeated movements and participating in any kind 
of jumping oriented sports or bike riding.  Because of the 
grinding of the rough areas on flexion, the veteran would 
experience pain on squatting and kneeling.  There were no 
flare-ups; the examiner indicated that continued use of the 
knee would lead to fatigability and possibly swelling and 
limitation of movement which would at approximately 10 to 15 
percent.  The examiner stated that the veteran should be able 
to handle his current employment position.  It was noted that 
lifting, pushing, pulling, climbing, and too much squatting 
and bending could result in some pain and limitation of 
movement and fatigability in an employment setting.  As to a 
prognosis, the examiner opined that the right knee disorder 
would likely not become crippling; it was characterized more 
as a persistent nuisance which would last the remainder of 
the veteran's life.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

The veteran's right knee disorder is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 by analogy.  38 C.F.R. 
§ 4.27 (1999).  Under that code, impairment of the knee 
manifested by slight recurrent subluxation or lateral 
instability warrants a 10 percent evaluation, whereas, 
moderate impairment warrants a 20 percent evaluation.  Severe 
recurrent subluxation or lateral instability warrants a 30 
percent evaluation.  DC 5257.  

The Board has carefully considered the evidence of record and 
finds that the assignment of a higher disability evaluation 
for the veteran's right knee disability is not warranted.  In 
reaching this determination, the Board finds the veteran's 
testimony credible with respect to the extent of disability 
regarding his right knee.  Notwithstanding the foregoing 
consideration, however, the Board would emphasize that the 
veteran's right knee is free (based on the report of the 
April 1996 non-VA diagnostic arthroscopy) of any ascertained 
internal derangement.  In addition, the right knee was free 
of any instability on the recent April 1999 VA examination.  
Moreover, the extent of right knee flexion exhibited by the 
veteran on the April 1999 VA examination, to 145 degrees, is 
representative of motion in such excursion which is actually 
greater than full.  See 38 C.F.R. § 4.71, Plate II (1999).  
Finally, while the veteran stated at his September 1996 
hearing that his right knee would lock on occasion, he also 
indicated that he could "still do about anything normally" 
and, indeed, on the April 1999 VA examination, he related 
that he played softball.  The foregoing findings, in the 
Board's view, equate with, at most, no more than slight 
overall right knee disability, a degree of incapacitation 
commensurate with his presently assigned 10 percent rating.  
Given such consideration, and in the apparent absence of any 
related manifestation suggestive of moderate overall right 
knee disability, the Board concludes, even with consideration 
of the provisions of 38 C.F.R. § 4.7 (which provide that, 
where there is a question as to which of two evaluations 
should be assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating), that an increased disability 
rating for the veteran's service-connected right knee 
disability is not in order.

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, the Board points to the 
opinion provided by the VA examiner in April 1999 who 
essentially determined that there was no significant evidence 
of functional loss due to pain.  Further, the veteran showed 
no incoordination, weakened movement, or excessive 
fatigability.  Moreover, the examiner opined that the 
veteran's right knee disorder would most likely not lead to a 
crippling disorder.  The foregoing considerations, in the 
Board's view, militate persuasively against the existence of 
sufficient disablement, relative to the right knee, as to 
warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In this regard, 
the evidence does not establish that his right knee disorder 
has interfered with the veteran's employment status to a 
degree greater than that contemplated by the regular 
schedular standards which, as noted above, contemplate 
average impairment of earning capacity in civil occupations.  
Therefore, the record does not present an exceptional case 
where his currently assigned 10 percent evaluation is found 
to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

An increased rating for right knee disability is denied.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

